COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ALEXANDRA SALINAS,                              §
                                                              No. 08-22-00205-CV
                                Appellant,        §
                                                                 Appeal from the
  vs.                                             §
                                                           County Court at Law No. 1
  AUSTIN-RIVERSIDE OZ SPE LLC                     §
  d/b/a ARISE RIVERSIDE,                                     of Travis County, Texas
                                                  §
                                Appellee.                   (TC# C-1-CV-22-001798)
                                                  §

                                       JUDGMENT

        The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

        IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.